DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 8 recites "wherein the III-V subcells combined have a joint layer thickness of 5 to 15 microns"; however, it is unclear if the III-V subcells recited in claim 8 refer to all of the at least two III-V subcells recited in claim 1; or whether the III-V subcells recited in claim 8 refer to some of the at least two III-V subcells recited in claim 1.  For the purpose of this office action, the limitation will be treated as if it states the at least two subcells combined have a joint layer thickness of 5 to 15 microns.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 10 recites "each step projects into the through contact opening with one step height over a full perimeter" in lines 7 and 8 of the claim, however, the structure required to satisfy "one step height over a full perimeter" is unclear.  
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 11 recites the limitations "the first step" and "the second step" in lines 2 and 3; however, there is insufficient antecedent basis for these limitations in the claim.
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the instant specification does not describe the through contact opening is not completely filled.  While Figures 1A-C do depict an opening, neither the Figures or the specification depict or describe the opening not completely filled.  The limitation does not specify the material of the filling, and therefore, any material or composition that exists in the opening is considered a filling. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 10, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094).
Regarding claim 1, Lucow discloses a stacked multijunction solar cell (shown in Fig. 27) comprising: a solar cell stack with a front side, a rear side, and a through contact opening extending from the front side to the rear side of the solar cell stack (opening which contains 2711 and 2713 in Fig. 27); a front terminal contact (2702A in Fig. 27); a rear terminal contact (2719 in Fig. 27); a dielectric insulating layer (2708 in Fig. 27); and a contact layer (2710 and 2711 in Fig. 27), wherein the solar cell stack has a germanium ([0078]) substrate layer forming the rear side (2705 in Fig. 27), a germanium subcell (the substrate disclosed in [0078] necessarily contains a subcell; the term "subcell" does not require characteristics which are different from the material of the germanium substrate; it is further noted that the term "subcell" does not require a p-n junction); and at least two III-V subcells (heteroepitaxial layer 2704 in Fig. 27 contains at least one additional subcell comprising an alloy comprising one or more elements from Group III of the periodic table, N, As, and an element selected from Sb, Bi and a combination thereof ([0033]), the germanium subcell being formed between the germanium substrate layer and the at least two III-V subcells (a portion near the top surface of the substrate is considered a subcell and is between the germanium substrate layer and the heteroepitaxial layer 2704 in Fig. 27), wherein the front terminal contact is arranged on the front side of the solar cell stack and is connected to the front side of the solar cell stack in an integral and electrically conductive manner (2702A in Fig. 27), wherein the dielectric insulating layer covers a region of the front side of the solar cell stack that is not covered by the front terminal contact (2708 in Fig. 27), an edge region of a top of the front terminal contact (2708 in relation to edge region of a top of 2702A in Fig. 27), the lateral surface of the through contact opening (2708 in Fig. 27), and a region of the rear side of the solar cell stack adjacent to the through contact opening (2717 in Fig. 27; [0099] discloses the passivation layer and ARC can be made of the same material), wherein the contact layer extends on the dielectric insulating layer from a region of the top of the front terminal contact that is not covered by the dielectric insulating layer through the through contact opening to the rear side of the solar cell stack (2710 in Fig. 27), is connected to the top of the front terminal contact in an integral and electrically conductive manner (2710 in relation to 2702A in Fig. 27), and is connected to the dielectric insulating layer in an integral manner (2710 in relation to 2708 in Fig. 27), and wherein the rear terminal contact covers a region of the rear side of the solar cell stack that is not covered by the dielectric insulating layer (2719 in Fig. 27), and is connected to the rear side of the solar cell stack in an integral and electrically conductive manner (2719 in relation to 2705 in Fig. 27).
While Lucow does disclose the through contact opening has a continuous lateral surface (opening containing 2711 and 2713 shown in Fig. 27), Lucow does not explicitly disclose the through contact opening has an oval perimeter in cross section.
	Kosenko discloses vias with conductive features and further discloses the use of vias with circular, conical, non-circular, non-cylindrical, or other shapes (C3/L10-12; C3/L61-63; C7/L46-48).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the through contact opening of Lucow with a non-circular, non-cylindrical, or other shape, as disclosed by Kosenko, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses the dielectric insulating layer is an antireflection layer (Lucow - [0113], 2708 in Fig. 27).
Regarding claim 6, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses the dielectric insulating layer has SiO2 (Lucow - [0099] L14).
Regarding claim 9, modified Lucow discloses all the claim limitations as set forth above.  Modified Lucow further discloses the through contact opening has a first diameter of from about 10 microns to about 500 microns (Lucow - [0098]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 12, modified Lucow discloses all the claim limitations as set forth above.  Modified Lucow further discloses the germanium subcell has, together with the germanium substrate layer, a layer thickness between 20 and 200 microns (Lucow - [0110]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 23, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses the stacked multijunction solar cell further comprises a front contact structure comprising a land connecting two front terminal contacts, and multiple contact fingers proceeding from the land (Lucow - [0104] discloses the patterned cap regions can be patterned in a variety of geometric configurations, as well as shaped to function as gridlines, busbars, pads, and any type of conductive component of an electrical device).  The disclosed gridlines are necessarily comprised of a land connecting terminal contacts, and multiple contact fingers proceeding from the land.  It is noted that the claimed limitations "land", "terminal contacts", and "contact fingers" does not specify a structure and/or dimensions that differentiate the claimed structures from those found in gridlines. With regard to the limitation requiring at least two through contact openings, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Additionally, with regard to the term "corresponding", the term does not require direct physical contact or the absence of intermediate components.
Claims 3, 4, 5, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Anderson et al. (US 2003/0175557).
	Regarding claim 3, modified Lucow discloses all the claim limitations as set forth above.
	Modified Lucow does not explicitly disclose an antireflection layer arranged between the dielectric insulating layer and the solar cell stack.
	Anderson discloses an antireflection coating used in solar modules (abstract), and further discloses the antireflection layer is comprised of multiple layers (abstract L3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the antireflection coating of Anderson in place of the antireflection coating of modified Lucow, because the substitution amounts to the use of a one functionally equivalent component in place of the other, and one of ordinary skill in the art would have a reasonable expectation of success when using one antireflection coating in place of the other.
	Modified Lucow discloses the antireflection layer covers the region of the front side of the solar cell stack that is not covered by the front terminal contact (Lucow - 2708 in Fig. 27).
	Regarding claim 4, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses the antireflection layer covers an edge region of the top of the front terminal contact (Lucow - 2708 in relation to edge region of a top of 2702A in Fig. 27).
	Regarding claim 5, modified Lucow discloses all the claim limitations as set forth above.  Modified Lucow further discloses the antireflection layer is electrically conductive (Anderson - [0018], [0059]).
	Regarding claim 24, modified Lucow discloses all the claim limitations as set forth above. Modified Lucow further discloses a refractive index of the dielectric insulating layer matches a refractive index of the antireflection layer (Anderson - abstract discloses multiple thin layers of alternating high and low refractive indexes; the claimed dielectric insulating layer is one of the disclosed thin layers).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Komori et al. (US 6,323,416).
	Regarding claim 7, modified Lucow discloses all the claim limitations as set forth above.
	While modified Lucow does disclose the front terminal contact is connected in an integral manner to the front side of the solar cell stack (Lucow - 2702A in Fig. 27), modified Lucow does not explicitly disclose the front terminal contact has a doped semiconductor contact layer, and a metal layer that is connected in an integral manner to the doped semiconductor contact layer.
	Komori discloses a solar cell module and further discloses the use of a crystalline semiconductor doped with a high concentration of impurities as an upper electrode of the solar cell (C9/L24-38), and further discloses a metal layer that is connected in an integral manner to the doped semiconductor contact layer (C9/L41-43).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the front terminal contact of modified Lucow in the manner disclosed by Komori, because as taught by Komori, the transparent conductor provided with a grid-shaped collector electrode provides effective current collection (C9/L41).
	Additionally, the use of the front electrode configuration disclosed by Komori for the front terminal contact of modified Lucow amounts to the use of a known structural configuration in the art for its intend purpose to achieve an expected result, and one of ordinary skill in the art would have a reasonable expectation of success when forming the front terminal contact of modified Lucow in the manner disclosed based on the teaching of Komori.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Chang et al. (US 5,716,459).
	Regarding claim 8, modified Lucow discloses all the claim limitations as set forth above. 
	Modified Lucow does not explicitly disclose the III-V subcells combined have a joint layer thickness of 5 to 15 microns.
	Chang discloses a stacked multi-junction solar cell and further discloses the III-V sub-cells have a layer thickness of 5 microns (C4/L39-40).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the III-V sub-cells of modified Lucow to have a layer thickness of 5 microns, as disclosed by Chang, because one of ordinary skill would have a reasonable expectation of success when using a layer with a 5 micron thickness in a III-V sub-cell of a multijunction solar cell based on the teaching of Chang.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Jang et al. (US 2014/0109952) and Koyama (US 2006/0126695).
	Regarding claim 21, modified Lucow discloses all the claim limitations as set forth above.
	Modified Lucow does not explicitly disclose the contact layer is a multilayer system comprising, in a stated order, a first layer that includes gold and germanium, a second layer that includes titanium, a third layer that includes palladium or nickel or platinum, and at least one metallic fourth layer, and wherein the first layer is adjacent to the dielectric insulating layer and to the front terminal contact.
	Jang discloses a solar cell and further discloses first and second electrodes may be formed to have a multilayer structure including silver, nickel, copper, aluminum, tin, zinc, indium, titanium, gold, or an alloy thereof ([0071]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the contact layer of modified Lucow with a multilayer structure, as disclosed by Jang, because as evidenced by Jang, the use of a multilayer structure for an electrode for a solar cell amounts to the use of a known structure in the art for its intended purpose to achieve an expected result.
	With regard to the order of the layers, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Modified Lucow discloses the first layer is adjacent to the dielectric insulating layer and to the front terminal contact (note: the term "adjacent" does not require direct physical contact or the absence of intermediate components).
	While modified Lucow does disclose the first layer includes gold (Jang - [0071]), modified Lucow does not explicitly disclose the first layer includes gold and germanium.
	Koyama discloses a photodetecting element and further discloses a first electrode formed from a multilayer film of, for example, gold and an alloy of gold and germanium ([0083]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include germanium, as disclosed by Koyama, in the gold layer disclosed in modified Lucow, because as evidenced by Koyama, the use of germanium with gold in an electrode layer amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including germanium in the gold layer of the electrode structure of modified Lucow, based on the teaching of Koyama.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lucow et al. (US 2017/0213922) in view of Kosenko et al. (US 9,018,094) as applied to claim 1 above, and further in view of Sharps et al. (US 2006/0231130).
	Regarding claim 25, modified Lucow discloses all the claim limitations as set forth above.
	While modified Lucow does disclose a first subcell and at least one additional subcell overlying the first subcell (Lucow - [0033]), and each of the at least two III-V subcells comprise a p-n junction (Lucow - [0003]); modified Lucow does not explicitly disclose the germanium subcell comprises a p-n junction.
	Sharps discloses a stacked multi-junction solar cell and further discloses the germanium bottom subcell comprises a p-n junction ([0016]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the bottom sub-cell of modified Lucow in the manner disclosed by Sharps, because as evidenced by Sharps, the incorporation of a germanium bottom subcell in a multi-junction solar cell amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a germanium bottom subcell in the multijunction solar cell of modified Lucow based on the teaching of Sharps. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art, alone or in combination, does not disclose the subject matter recited in claim 13 in conjunction with the limitations recited in claim 1 from which claim 13 depends.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that Lucow does not disclose "wherein the dielectric insulating layer covers a region of the front side of the solar cell stack that is not covered by the front terminal contact, an edge region of a top of the front terminal contact, the lateral surface of the through contact opening, and a region of the rear side of the solar cell stack adjacent to the through contact opening" as recited in independent claim 1.
	In response to applicant's argument, [0099] of Lucow discloses the passivation layer and ARC can be made of the same material. Therefore, 2717 in Fig. 27 of Lucow satisfies the limitation requiring a region of the rear side of the solar cell stack adjacent to the through contact opening to be covered by the dielectric insulating layer.
	It is noted that the 112 rejections in the previous office action are withdrawn due to the claim amendments, with the exception of the 112 rejections of claims 8, 10, and 11 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726